FORM deffmgmt (revised 10/18/16)
                               UNITED STATES BANKRUPTCY COURT
                                         District of Arizona

                                        NOTICE TO DEBTOR(S)

CASE NAME: JU JUAN TIFFANY APPLING
CASE NUMBER/ADVERSARY NUMBER: 2:20−bk−13507−PS




TO:                                          JU JUAN TIFFANY APPLING



Notice Regarding Required Personal Financial Management Course
A Certification of Completion of Instructional Course Concerning Personal Financial Management has not been
filed. The instructional course must be completed from a United States Trustee approved provider. A list of the
providers can be obtained from the court's website www.azb.uscourts.gov.

The requirement to complete a Personal Financial Management Course from an approved provider is
separate and not the same as Credit Counseling, which is required prior to filing bankruptcy. The Personal
Financial Management Course must be completed to receive a discharge. Complete and file the attached
certificate with a copy of the document received from the course provider confirming that the course was
completed.

If indicating on the certification that no Personal Financial Management Course is required due to incapacity or
disability as defined by 11 USC Section 109(h)(4) or due to active military duty in a military combat zone,
documentation which supports the certification is required and needs to be attached. The certification and supporting
documentation will be referred to the bankruptcy judge for determination under 11 USC Section 109(h)(4).

Failure to timely file this Certification may result in the case being closed without entry of the discharge.
Should the case be closed and a request for the case to be reopened is filed to complete the requirement and receive a
discharge; the filing of a motion to reopen has a required fee of $260.00 for a chapter 7 case, $235.00 for a chapter 13
case.



Date: April 16, 2021

Address of the Bankruptcy Clerk's Office:                   Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                           George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000                            By: Admin A, Deputy Clerk
www.azb.uscourts.gov                                        Phone: 602−682−4000




      Case 2:20-bk-13507-PS Doc 35 Filed 04/16/21 Entered 04/16/21 03:15:24                                Desc
                         DefMemo - No Fincl Mgmt Cert Page 1 of 4
Case 2:20-bk-13507-PS Doc 35 Filed 04/16/21 Entered 04/16/21 03:15:24   Desc
                   DefMemo - No Fincl Mgmt Cert Page 2 of 4
FORM 423 (12/15)


                                UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ARIZONA

In re:                                                                 Case No.: 2:20−bk−13507−PS

   JU JUAN TIFFANY APPLING                                             Chapter: 13
   1121 N. 44TH STREET
   APT. 1079
   PHOENIX, AZ 85008
   SSAN: xxx−xx−7926
   EIN:

Debtor(s)




              Certification About a Financial Management Course
If you are an individual, you must take an approved course about personal financial management if:

         • you filed for bankruptcy under chapter 7 or 13, or

         • you filed for bankruptcy under chapter 11 and §1141 (d)(3) does apply.
In a joint case, each debtor must take the course. 11 U.S.C §§ 727(a)(11) and 1328(g).

After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed the
course. If the provider does notify the court, you need not file this form. If the provider does not notify the court, then each debtor
must file this form with the certificate number before your debts will be discharged.

         • If you filed under chapter 7 and you need to file this form, file it within 60 days after the first date set for the meeting of
           creditors under §341 of the Bankruptcy Code.


         • If you filed under chapter 11 or 13 and you need to file this form, file it before you make the last payment that your plan
           requires or before you file a motion for a discharge under §1141(d)(5)(B) or §1328(b) of the Bankruptcy Code. Fed. R.
           Bankr. P. 1007(c).

In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived,
you must file a motion with the court and obtain a court order.


                                      − − − NOTICE CONTINUES ON NEXT PAGE − − −




         Case 2:20-bk-13507-PS Doc 35 Filed 04/16/21 Entered 04/16/21 03:15:24                                               Desc
                            DefMemo - No Fincl Mgmt Cert Page 3 of 4
Part 1: Tell the Court About the Required Course

You must check one:
      I completed an approved course in personal financial management:
      Date I took the course _________________
                             MM /DD /YYYY
      Name of approved
      provider               _____________________________________________
      Certificate number
                             _____________________________________________

      I am not required to complete a course in personal financial management because the court has granted my
      motion for a waiver of the requirement based on (check one):
           Incapacity. I have a mental illness or a mental deficiency that makes me incapable of realizing or making rational
                       decisions about finances.
           Disability. My physical disability causes me to be unable to complete a course in personal financial management
                       in person, by phone, or through the internet, even after I reasonably tried to do so.
           Active      I am currently on active military duty in a military combat zone.
           Duty.
           Residence. I live in a district in which the United States trustee (or bankruptcy administrator) has determined that
                       the approved instructional courses cannot adequately meet my needs.

Part 2: Sign Here

                                 I certify that the information I have provided is true and correct.




   ____________________________________ ___________________________________ Date ___________________
   Signature of debtor named on certificate Printed name of debtor               MM /DD/ YYYY




                                               ATTENTION DEBTORS:

                      Receive your court notices and orders by emails through the DeBN program.

                             Same−day delivery. Convenient Access. Free. Earth friendly.

            go to www.azb.uscourts.gov/DeBN for more information and to download the request form.




     Case 2:20-bk-13507-PS Doc 35 Filed 04/16/21 Entered 04/16/21 03:15:24                                        Desc
                        DefMemo - No Fincl Mgmt Cert Page 4 of 4
